                  Case 1:19-cv-11769-LTS-OTW Document 22
                                                      23 Filed 02/02/21 Page 1 of 2




600 Lexington Avenue, 8th Floor
New York, NY 10022

Direct: 212-897-9659
Email: eabbot@hpylaw.com
                                                                   February 2, 2021
         VIA ECF

         Hon. Laura T. Swain
         United States District Court
         Southern District of New York
         Daniel Patrick Moynihan
                                                                         0(02(1'256('
         United States Courthouse
         500 Pearl St.
         New York, NY 10007-1312

                   RE:      Victor Lopez v. Timberland LLC
                            Case No. 19-cv-11769-LTS-OTW
                            Fourth Unopposed Letter Motion to Stay Case

         Dear Judge Swain:

                As you know, I represent Defendant, VF Outdoor, LLC (“VF Outdoor”), in this case. I
         write with the consent of Plaintiff’s counsel to request a further stay of all proceedings in this case.
         This request is made to permit the Court and the parties to benefit from a forthcoming ruling by
         the Second Circuit.

                 As background, the above-captioned case is before the Court along with two related matters
         (Lopez v. Vans, Inc., Case No. 1:19-cv-11809-LTS-OTW and Lopez v. VF Outdoor, LLC d/b/a
         The North Face, Case No. 1:19-cv-11768-LTS-OTW) in which Plaintiff asserts that VF Outdoor
         has violated the Americans with Disabilities Act, the New York State Human Rights Law, and the
         New York City Human Rights Law with respect to the gift cards associated with its the North
         Face, Timberland, and Vans brands. Pursuant to a prior ruling of the Court, this case is currently
         stayed until February 4, 2021.

                 As discussed in the parties’ prior request to stay filed on July 30, 2020 (Doc. No. 17), the
         parties sought a stay of this case pending a decision from the Second Circuit in the consolidated
         appeal in Marcos Calcano v. Swarovski North America Limited, Case No. 20-1552 (formerly
         consolidated under Himelda Mendez v. Ann Taylor, Inc., 20-1550), which the parties believe will
         directly impact this case. The Second Circuit heard argument in the Calcano appeal on January
         13, 2021.

                 As such, with a decision from the Second Circuit forthcoming, the parties believe that a
         continued stay of the instant case favors judicial economy, in that it will allow the Court and the
         parties to benefit from consideration of the same legal issues to be presented to and ultimately
         decided by the Second Circuit. A stay also allows the parties and the Court to conserve resources
      Case 1:19-cv-11769-LTS-OTW Document 22
                                          23 Filed 02/02/21 Page 2 of 2




by avoiding potentially unnecessary briefing at a time when both Court staff and counsel are
continuing to work under many unusual constraints necessitated by the COVID-19 pandemic.

        For these reasons, the parties respectfully request that the Court extend the stay in this case
for an additional ninety (90) days. If the Second Circuit has not reached a decision by May 4,
2021, the parties will reassess whether the stay should continue and will file a status report
updating the Court accordingly.

                                                       Respectfully submitted,

                                                       ___________________________________
                                                       Edward P. Abbot, Esq.
                                                       HAWKINS PARNELL & YOUNG, LLP

cc: Bradley Gurion Marks, Esq. (via ECF)


 7KHIRUHJRLQJUHTXHVWLVJUDQWHG'(UHVROYHG
 6225'(5('
 
 V/DXUD7D\ORU6ZDLQ86'-
